Per Curiam,
This scire facias was defended on the ground that the sale of the land, for the purchase money of which the mortgage in suit was given, was effected by the false and fraudulent representations of the vendors as to the quantity, quality and salability of the underlying vein of coal therein. On the trial the defendants offered testimony for the purpose of proving said representations, and that they believed them to be true, but that in fact they were false. It was objected that the offer was insufficient in that the defendants did not propose to show that they relied on the alleged representations, and were thus prevented from making proper inquiry as to the truth of the alleged facts. The offer, objections and ruling thereon are fully recited in the first specification. The learned trial judge sustained the objections and excluded the offer on the ground that it “ is not full enough.” In this, we think there was no error. As was said by Mr. Justice Porter, in Phipps v. Buckman, 30 Pa. 401, “The weight of modern authority preponderates in favor of the principle that an intention to deceive, and a false statement even on a material point, will not overthrow the bargain unless the statement was the means of producing it.” The admission of evidence on behalf of the defendants to the effect that they made no inquiries in the neighborhood in regard to the coal was not enough to supply the defect in their offer.
The defendants’ offer having been properly excluded, it follows that there was no error in giving the binding instruction recited in the second specification.
There appears to be nothing in the record that requires further comment.
Judgment affirmed.